Citation Nr: 1825649	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1973 to December 1975. This current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss attributable to his active military service.

2. Resolving reasonable doubt in his favor, the Veteran has tinnitus attributable to his active military service.  

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 

2. The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for bilateral hearing loss and tinnitus are being granted herein.  Any error related to VA's duty to notify and/or assist on these claims is moot. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Hickson v. West, 12 Vet. App. 247 (1999).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss and tinnitus are attributable to noise exposure he experienced while serving on active duty. His DD Form 214 indicates that his military occupational specialty was that of an aircraft maintenance specialist. He also asserts that he worked on the flight line while in the Air Force. His in-service exposure to acoustic trauma is therefore conceded. 

The Veteran has consistently maintained that he first noticed ringing in his ears and loss of hearing acuity in service and has continued to experience the same symptoms since then.  His service treatment records are silent as to any complaints of, or treatment for, hearing problems or tinnitus.
A November 2013 audiological examination diagnosed bilateral hearing loss and recorded the Veteran's complaints of tinnitus. The examiner opined that the Veteran's claimed tinnitus was less likely than not caused by, or related to, military noise exposure. As rationale, the examiner stated that the Veteran did not report ringing, buzzing, or typical tinnitus symptoms. The examiner also opined that the Veteran's hearing loss is at least as likely as not related to active service because of the Veteran's service separation audiological examination and history of working around jet engines.  

In a December 2013 medical addendum opinion, the November 2013 examiner stated that his previous etiological opinion had changed to reflect the Veteran's tinnitus and hearing loss were less likely than not related to active service. As rationale, the examiner stated that the Veteran's induction and separation examinations showed normal bilateral hearing and that medical laboratory studies concluded effects of noise exposure are measurable immediately after exposure. 

An August 2014 VA medical addendum opinion stated that, after review of the previous VA examination reports, the examiner opined it was less likely as not that the Veteran's bilateral hearing loss and tinnitus was related to his active service. As rationale, the examiner stated that tinnitus began many years following military service, and the examiner restated the previous examiner's rationale.

Another August 2014 VA examination report reflects the examiner's opinion that the Veteran's service-connected migraines and seizures did not cause or aggravate his claimed bilateral hearing loss or tinnitus. The examiner stated that the Veteran's seizures had onset in the early 1970s and that he only recently complained of hearing loss. The Veteran's migraines had a long history of complaints without simultaneous complaint of hearing loss and the examiner opined that there was no medical support for a relationship between the claimed hearing loss and tinnitus and seizures or migraines. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that hearing loss and ringing in the ears are the types of symptoms that are readily amenable to lay observation as they are subjective to the claimant.  Thus, the Veteran is competent to report his symptoms and their frequency. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several examination records and correspondence of record note the Veteran's continued reports detailing his hearing loss and tinnitus as well as his contention that he was exposed to loud sounds in service. Nothing in the record contradicts his statements, which are generally consistent with the circumstances of his service. Thus, the Board finds that the Veteran's statements are credible and probative. 

Upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for hearing loss and tinnitus is warranted. The evidence shows a current diagnosis of hearing loss and tinnitus, which the Veteran has reported began during service and has continued from that time to the present. With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military personnel records. As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of hearing loss and tinnitus. 

The November 2013 and August 2014 VA examiners stated that it was less likely than not that the Veteran's hearing loss and tinnitus began in, or are otherwise etiologically linked to, his active military service. However, the Board finds that these medical opinions do not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, or to his credible and corroborated report of noise exposure in service. Thus, the Board affords the November 2013 and August 2014 VA opinions, and the subsequent medical addendum opinions, no probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 
Despite the absence of a medical nexus opinion linking bilateral hearing loss or tinnitus to the Veteran's in-service noise exposure, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes sensorineural hearing loss, under 38 C.F.R. § 3.309(a). In this regard, the record contains credible evidence of a continuity of bilateral hearing loss and tinnitus symptomatology beginning in service and continuing thereafter. In this regard, the Board has no reason to doubt the veracity of the Veteran regarding the onset of his bilateral hearing loss and tinnitus and the continuity of pertinent symptomatology. Therefore, the Board finds the Veteran's competent and credible statements more persuasive than the examiners' opinions. 

Based upon the Veteran's noise exposure in service and his competent and credible reports of continuous hearing loss and tinnitus symptoms since service, the Board finds that his hearing loss and tinnitus are a result of his military service. With resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


